DREYFUS INVESTMENT FUNDS CERTIFICATE OF AMENDMENT Establishment and Designation of Classes of Shares of Beneficial Interest The undersigned, Vice President of Dreyfus Investment Funds (the "Trust"), a trust with transferrable shares of the type commonly called a Massachusetts business trust, does hereby certify to the Secretary of State of the Commonwealth of Massachusetts that, at a meeting duly called and held on April 28, 2016, at which a quorum was present and acting throughout, the Board of Trustees of the Trust, pursuant to Sections 6.1 and 9.3 of the Trust's Amended and Restated Agreement and Declaration of Trust, dated October 27, 2011 (the "Declaration of Trust"), established and designated two new classes of Shares (as that term is defined in the Declaration of Trust) of beneficial interest, par value $.01 per share, of Dreyfus/The Boston Company Small Cap Value Fund (the "Fund"), a series of the Trust, as set forth below: 1.
